A. Diggs Hewitt, et al. 1 v. Commissioner. Hewitt v. CommissionerDocket Nos. 72563-72568.United States Tax CourtT.C. Memo 1959-87; 1959 Tax Ct. Memo LEXIS 160; 18 T.C.M. (CCH) 404; T.C.M. (RIA) 59087; April 30, 1959Frederick T. Stant, Jr., Esq., Board of Trade Building, Norfolk, Va., and Alan S. Mirman, Esq., for the petitioners. Frank W. Hardy, Esq., for the respondent.  TRAINMemorandum Opinion TRAIN, Judge: The respondent determined deficiencies in income taxes of the petitioners, and additions to tax, in the years and in the amounts as follows: Docket No. 72563Defi-PetitionerYearciencyA. Diggs Hewitt1948$ 41.50Docket No. 72564A. Diggs Hewitt and Juli-1949$1,623.56ette L. Hewitt1950142.6019513,679.90Docket No. 72565Robert F. Grennan and Mary1949$ 269.14M. Grennan1950127.0219513,406.4619525,300.44Docket No. 72566Additions toYearDefi-Tax Sec.PetitionerEndedciency291(a) 2Centre Motor2-29-48$3,480.90Company,2-28-491,907.94Incorporated2-28-504,085.552-28-511,944.472-29-528,017.70$2,004.43Docket No. 72567Robert F. Gren-2-29-48$3,480.90nan, alleged2-28-491,907.94transferee of2-28-504,085.55Centre Motor2-28-511,944.47Company, In-2-29-528,017.70$2,004.43corporatedDocket No. 72568Asa Diggs Hew-2-29-48$3,480.90itt, alleged2-28-491,907.94transferee of2-28-504,085.55Centre Motor2-28-511,944.47Company, In-2-29-528,017.70$2,004.43corporated*161 The case was submitted on the basis of a stipulation of facts. The parties stipulated, first, that the assessment and collection of any deficiencies determined by the Court in any of the cases is not barred by any applicable statute of limitations, and, second, that Robert F. Grennan and Asa Diggs Hewitt are liable as transferees within the meaning of section 311 for any deficiencies as finally determined to be due by Centre Motor Company, Incorporated, transferor, plus statutory interest. The petitioners, having the burden of proof in Docket Nos. 72563, 72564, 72565, and 72566, introduced no evidence whatsoever bearing upon the deficiencies and additions to tax determined by the respondent therein. Under this circumstance, the determination of the respondent is sustained in each of those cases with respect to each year involved. The respondent has the burden of proof in Docket Nos. 72567 and 72568. However, the parties have stipulated that the petitioners therein are liable as transferees for any deficiency finally determined with respect to Centre Motor Company, Incorporated, plus statutory interest. *162  Since, in the absence of any evidence to the contrary, we have found the deficiencies and additions to tax with respect to Centre Motor Company, Incorporated, to be as determined by the respondent, the respondent's determination of transferee liability on the part of Asa Diggs Hewitt and Robert F. Grennan is likewise sustained. Decisions will be entered for the respondent.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: A. Diggs Hewitt and Juliette L. Hewitt, Docket No. 72564; Robert F. Grennan and Mary M. Grennan, Docket No. 72565; Centre Motor Company, Incorporated, Docket No. 72566; Robert F. Grennan, alleged transferee of Centre Motor Company, Incorporated, Docket No. 72567; Asa Diggs Hewitt, alleged transferee of Centre Motor Company, Incorporated, Docket No. 72568.↩2. All section references are to the Internal Revenue Code of 1939.↩